 1

 2                                                                        JS-6
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 JWA HYUN KIM,                                 Case No.: CV 19-2787-DMG (ASx)
12                Plaintiff,                     ORDER APPROVING STIPULATION
                                                 FOR DISMISSAL OF ENTIRE
13         vs.                                   ACTION [20]
14
     RALPHS GROCERY COMPANY
15 D/B/A FOOD 4 LESS; ALPHA BETA

16 COMPANY; and DOES 1 through 10

17                Defendants.
18

19         Based on the parties’ stipulation and for good cause shown:
20         IT IS HEREBY ORDERED that the above-captioned action is dismissed with
21   prejudice in its entirety. All parties will bear their own fees and costs. The Order to
22   Show Cause dated February 6, 2020 [Doc. # 19] is DISCHARGED. All scheduled
23   dates and deadlines are VACATED.
24

25   DATED: February 11, 2020               _______________________________
26                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
27

28

                                                 1
